Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyon (1,966,453) in view of Gannon (GB192628).  Lyon discloses substantially all of the claimed limitations.
Regarding claims 1-3, and 5, Lyon discloses: 
1. A method of forming an article comprising: selecting an elongated 4 according to length and dimensions of a desired circular article (inherent); feeding said elongated (fig. 2,3); aligning a first end portion and second overlapping end portion of said elongated (fig. 3); and connecting said first end portion and said second overlapping end portion of said elongated (fig. 3).  
2. The method of claim 1 further comprising utilizing a bending machine with three rollers in a pyramid configuration (fig. 2).  
3. The method of claim 2 further comprising utilizing rollers with a middle section sandwiched between a pair of outer sections (fig. 2).  
5. The method of claim 1 further comprising connecting said first end portion and second overlapping end portion of said elongated (fig. 3).  

Lyon teaches the invention as described above but fails to explicitly teach the elongated member in the form of a Z-bar.
In the same or related field of endeavor, Gannon teaches that it is known in the art to provide an elongated member in the form of a Z-bar for bending between rollers (page 1, lines 23-44; fig. 1,3).
The advantage of combining the teachings of Gannon into that of Lyon is that doing so would provide the desired shape of the end product.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Lyon, with Gannon, to configure the elongated member of Lyon in the form of a Z-bar as taught by Gannon for the purpose of providing the desired shape of the end product.

Claim 4 rejected under 35 U.S.C. 103(a) as being unpatentable over Lyon (1,966,453) in view of Gannon (GB192628), which combination teaches substantially all of the claimed limitations as described above but fails to explicitly teach utilizing rollers with a 3 degree taper across widths thereof.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the above combination as claimed, since it has been held that where the general In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).   
Claim 6 rejected under 35 U.S.C. 103(a) as being unpatentable over Lyon (1,966,453) in view of Gannon (GB192628), which combination teaches substantially all of the claimed limitations as described above but fails to explicitly teach the end product being used as a fire pit ring.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the end product as desired, because it is well within the general skill of one of ordinary skill in the art to select a known structure on the basis of its suitability for the intended use.

Claims 7-9 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baykal (6,065,466) in view of Lyon (1,966,453), and further in view of Gannon (GB192628).  Lyon discloses substantially all of the claimed limitations. 
Regarding claims 7-9 and 11-13, Baykal discloses a fire pit ring 225 (fig. 4,5) as claimed, but fails to specifically recite the method of manufacture.
Lyon teaches a method in the same or related field of endeavor including forming an article comprising: selecting an elongated 4 according to length and dimensions of a desired circular article (inherent); feeding said elongated (fig. 2,3); aligning a first end portion and second overlapping end portion of said elongated (fig. 3); and connecting said first end portion and said second overlapping end portion of said elongated (fig. 3); utilizing a bending machine with three rollers in a pyramid configuration (fig. 2); utilizing rollers with a middle section sandwiched between a pair of outer sections (fig. 2); and connecting said first end portion and second overlapping end portion of said elongated (fig. 3).  
Lyon further teaches that such an arrangement provides for a rapid and efficient process of manufacture (page 1, lines 34-41).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Baykal, with Lyon, to provide a rapid and efficient process of manufacture.
Nevertheless, Lyon teaches the invention as described above but fails to explicitly teach the elongated member in the form of a Z-bar.
In the same or related field of endeavor, Gannon teaches that it is known in the art to provide an elongated member in the form of a Z-bar for bending between rollers (page 1, lines 23-44; fig. 1,3).
The advantage of combining the teachings of Gannon into that of Lyon is that doing so would provide the desired shape of the end product.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Lyon, with Gannon, to configure the elongated member of Lyon in the .
Claim 10 rejected under 35 U.S.C. 103(a) as being unpatentable over Baykal (6,065,466) in view of Lyon (1,966,453) and further in view of Gannon (GB192628), which combination teaches substantially all of the claimed limitations as described above but fails to explicitly teach utilizing rollers with a 3 degree taper across widths thereof.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the above combination as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).   This is particularly true in following standard metal working procedure to produce a known and desired result.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 11, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762